Case: 20-50008     Document: 00515970598         Page: 1     Date Filed: 08/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 9, 2021
                                  No. 20-50008                    Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Keith Nunley,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1: 18-CR-399-1


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:*
          Defendant pled guilty to one count of conspiracy to distribute
   synthetic cannabinoids and one count of possession with the intent to
   distribute synthetic cannabinoids in violation of 21 U.S.C. § 846 and 21
   U.S.C. § 841(a)(1). The district court sentenced him to 2 concurrent terms


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50008     Document: 00515970598          Page: 2   Date Filed: 08/09/2021




                                   No. 20-50008


   of 188 months of imprisonment followed by a 3-year term of supervised
   release. He appealed, arguing that the district court procedurally erred in
   imposing the sentence. We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
         In May 2018, police in Austin, Texas, were notified by agents of the
   Drug Enforcement Administration that a package containing synthetic
   cannabinoid powder had been mailed from China to a post office box in
   Austin and had been intercepted. A few days later, a second, similar package
   was intercepted. Keith Nunley rented the post office box. When Nunley
   arrived at the post office to pick up the two packages, he was arrested. Five
   additional packages of powder connected to Nunley were intercepted.
   Austin police detectives searched Nunley’s residence and discovered more
   powder. In total, Nunley was connected to about 27 kilograms of synthetic
   cannabinoid powder.
          Synthetic cannabinoid powder is used to make synthetic marijuana,
   which is sold as a mixture. To make the mixture, manufacturers typically
   combine synthetic cannabinoid powder with acetone and then spray that
   liquid on plant matter, such as Damiana leaf. In Nunley’s residence,
   detectives discovered 82.9 kilograms of Damiana leaves, containers of
   acetone, a substance used for flavoring synthetic marijuana, and a hazmat
   suit. They also discovered a “double-bagged trash bag” that “reeked of
   acetone” and contained Damiana leaf, indicating a synthetic marijuana
   product that was “freshly mixed” but unfinished.
          Nunley pled guilty to one count of conspiracy to distribute synthetic
   cannabinoids and one count of possession with the intent to distribute
   synthetic cannabinoids. The presentence report (“PSR”) assessed a total




                                        2
Case: 20-50008      Document: 00515970598          Page: 3    Date Filed: 08/09/2021




                                    No. 20-50008


   offense level of 35 and a criminal history category of II, which resulted in a
   Guidelines range of 188 to 235 months of imprisonment.
          To determine the quantity of drugs involved in Nunley’s offense, the
   PSR converted the seized synthetic cannabinoid powder to finished synthetic
   marijuana using a 1:15 ratio. That conversion was based on an estimate by
   the case agent assigned to Nunley’s case that the processing of 1 kilogram of
   powder “results in a total of 15 kilograms of finished synthetic marijuana.”
   Nunley’s total offense level also included a two-level enhancement for
   maintaining a premises for the purpose of manufacturing or distributing a
   controlled substance.
          At sentencing, Nunley objected to the conversion of synthetic
   cannabinoid powder to finished synthetic marijuana using the 1:15 ratio. He
   also objected to the enhancement for maintaining a drug premises. The
   district court overruled Nunley’s objections and imposed a sentence of 188
   months. Nunley appealed.
          During the pendency of the appeal, the Government filed a motion for
   limited remand so that the district court could “clarify its drug quantity
   finding.” On limited remand, the district court explained how it calculated
   the quantity of drugs involved in Nunley’s offense. The court also explained
   that it “analyze[d] the Section 3553 factors and found independently that a
   sentence of 188 months was a reasonable sentence that was sufficient but not
   greater than necessary to punish Nunley for the crimes for which he had been
   convicted.” In sum, the court explained that it “would have imposed that
   sentence regardless of the Guidelines.”
                                   DISCUSSION
          Nunley alleges that the district court committed procedural error in
   determining his sentence. For such errors, we review the district court’s
   interpretation or application of the Guidelines de novo and its factual findings




                                          3
Case: 20-50008      Document: 00515970598           Page: 4    Date Filed: 08/09/2021




                                     No. 20-50008


   for clear error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
   2008). Even if we find procedural error, we may still affirm if the error is
   “harmless — that is, if ‘the error did not affect the district court’s selection
   of the sentence imposed.’” United States v. Robinson, 741 F.3d 588, 601 (5th
   Cir. 2014) (quoting United States v. Delgado-Martinez, 564 F.3d 750, 753 (5th
   Cir. 2009)).
          We divide our analysis into two separate issues: (I) the validity of the
   enhancement for maintaining a drug premises and (II) the conversion of
   synthetic cannabinoid powder to finished synthetic marijuana. As a preview,
   we will resolve the second issue on the basis of harmlessness. Harmlessness
   also applies to the drug-premises issue, but we analyze that issue simply to
   demonstrate there was no error at all there.
   I.     Maintaining a drug premises
          The Sentencing Guidelines provide for a two-level enhancement “[i]f
   the defendant maintained a premises for the purpose of manufacturing or
   distributing a controlled substance.” U.S.S.G. § 2D1.1(b)(12). We have held
   that “[a] district court’s application of § 2D1.1(b)(12) is a factual finding”
   that we review for clear error. United States v. Guzman-Reyes, 853 F.3d 260,
   263 (5th Cir. 2017) (quoting United States v. Haines, 803 F.3d 713, 744 (5th
   Cir. 2015)).
          Nunley argues that the district court erred by applying the drug-
   premises enhancement because it failed to consider that he used his
   apartment as a residence. We recently clarified that the use of a premises as
   a residence does not preclude application of the drug-premises enhancement.
   United States v. Galicia, 983 F.3d 842, 844 (5th Cir. 2020). In that case, the
   defendant challenged the district court’s application of a drug-premises
   enhancement on the ground that “the distribution of drugs was only an
   incidental or collateral use of his home, where he [had] lived for




                                          4
Case: 20-50008      Document: 00515970598          Page: 5       Date Filed: 08/09/2021




                                    No. 20-50008


   approximately [35] years.” Id. Specifically, he maintained that he had
   “stored drugs in his garage on only three occasions over a two-and-a-half-
   year period, and . . . the drugs were only stored for a ‘couple of hours’ until
   they were picked up.” Id.
          We affirmed the district court’s application of the sentencing
   enhancement. Id. at 845. We explained that, to qualify for an enhancement
   under Section 2D1.1(b)(12), the Government need establish only that drug
   manufacturing or distributing was a primary use of the premises not the
   foremost primary use. See id. at 844. We described that evidentiary burden
   as a “low bar” and concluded that the Government satisfied that bar by
   establishing that the defendant used his home to store drugs for distribution.
   Id. at 844–45.
          The record supports the district court’s finding that manufacturing
   synthetic cannabinoids was a primary, as opposed to incidental, use of
   Nunley’s apartment. Nunley’s apartment contained a substantial amount of
   synthetic cannabinoid powder, along with “everything . . . that he needed to
   manufacture a finished, usable synthetic marijuana.” Officers also found
   evidence that Nunley was in fact using his apartment to manufacture
   synthetic marijuana. We find no clear error in the district court’s application
   of the drug-premises enhancement.
   II.    Conversion of powder to finished synthetic marijuana
          Nunley argues that the conversion of synthetic cannabinoid powder to
   finished synthetic marijuana was legal error because the Guidelines do not
   authorize it, and it was factual error because the conversion ratio was not
   supported by the record. We need not reach the merits of this issue, though,
   because we hold that the district court’s error, if any, was harmless.
          Where a defendant alleges that the district court incorrectly calculated
   the Guidelines range, the Government shows harmless error by




                                          5
Case: 20-50008     Document: 00515970598          Page: 6    Date Filed: 08/09/2021




                                   No. 20-50008


   demonstrating (i) “that the district court would have imposed a sentence
   outside the properly calculated sentencing range for the same reasons it
   provided at the sentencing hearing”; and (ii) “that the ‘sentence the district
   court imposed was not influenced in any way by the erroneous Guidelines
   calculation.’” United States v. Martinez-Romero, 817 F.3d 917, 924 (5th Cir.
   2016) (quoting United States v. Ibarra-Luna, 628 F.3d 712, 719 (5th Cir.
   2010)).
          The Government as proponent of the sentence satisfies the first step.
   In explaining its reasons for the 188-month sentence, the district court noted
   that Nunley had “been involved in” synthetic cannabinoids “for some
   time,” and it appeared that trafficking the drug “was going to be his
   livelihood for the foreseeable future.” Based on that, the court found his
   criminal history to be “probably understated.” The court then declined to
   adopt Nunley’s requested Guidelines range of 97 to 121 months and noted
   that he was potentially subject to a maximum of two 240-month sentences.
   The court found that a sentence of 188 months was “appropriate” and
   “reasonable” and that it adequately accounted for the Section 3553 factors.
   The court concluded that “the [G]uidelines got it right and that [it] would in
   fact have sentenced [Nunley] to 188 months . . . on each count to run
   concurrently, because that is the appropriate and reasonable sentence to
   impose in this case.”
          The Government also demonstrated that Nunley’s sentence was not
   improperly influenced by the Guidelines calculation. In the district court’s
   written clarification in response to our limited remand, the court explained
   that after considering the Section 3553 factors, it “determined that a 188-
   month sentence was the appropriate sentence to impose and the sentence
   that the court would have imposed in any event.” The court reiterated this
   point, stating that it “analyze[d] the Section 3553 factors and found
   independently” that the sentence was appropriate. The court concluded its



                                         6
Case: 20-50008     Document: 00515970598           Page: 7   Date Filed: 08/09/2021




                                    No. 20-50008


   discussion by emphasizing that it “would have imposed that sentence
   regardless of the Guidelines.”
          We conclude that “the district judge was firm, plain, and clear in
   expressing the court’s reasoning, and we take him at his word.” See United
   States v. Castro-Alfonso, 841 F.3d 292, 298–99 (5th Cir. 2016). Even if the
   district court procedurally erred, that error was harmless.
          AFFIRMED.




                                         7